Appellee recovered a judgment for $250 against appellant for damages caused to a shipment of household furniture, etc. The injury was caused by excessive leaks in the roof of the car in which the shipment was made. Appellant's brief contains but four assignments of error, all of which complain of the admission of certain testimony. The questions involved have been duly considered, and our conclusion is that all the assignments should be overruled. One of them complains upon the theory that the plaintiff's wife was permitted to testify as to the cost of the household goods. The record does not sustain that contention. She testified to the original cost of a buggy, which the proof showed did not belong to the plaintiff, and the jury stated in their verdict that nothing was allowed on account of injury to the buggy. It was shown that there was no market price for any of the property, and the court did not err in permitting Mrs. Davis to testify, in effect, as to what she regarded its value to herself and her husband before it was injured, and how much, in her judgment, it had been damaged by getting wet.
It is also complained because the court permitted witnesses to state that, in their opinion, the property was ruined. Each of the witnesses referred to assisted in unloading it, described its condition and appearance, and in doing so stated, in effect, that they considered it ruined. We hold that no error was committed in that regard. The other objections to the testimony are of a similar nature, and are likewise overruled.
No error has been shown, and the judgment is affirmed.
Affirmed.